Reed, J.,
delivered the opinion of the court.
This case is before us upon motion to dismiss the appeal. Accompanying the motion there is a certificate from the clerk of the circuit court, which, after stating that an appeal had been filed, continues: “And that at the time of filing said bond I was directed by the attorney of said T. C. Ruble not to make up any record or to issue any process, as he did not intend to perfect his appeal; *570Ms purpose in filing said bond and taking said appeal being merely to obtain delay. I further certify that immediately upon the filing of said appeal bond, at the request of said T. C. Ruble, I caused an execution then in the hands of the sheriff to be returned unexecuted, by advising the sheriff that said cause had been appealed.”
We wholly disapprove the using of this court in any manner for the purpose of delaying the final disposition of a cause. It is probable that the appeal was taken for delay, without thought of doing an improper thing; for this has become so much a matter of course that custom has nullified the statute. It appears from the clerk’s certificate that such step did delay the settlement of the case, for he says that the execution in the hands of the sheriff was caused to be returned unexecuted by reason of the information that the case had been appealed. The courts are open to all citizens for the prompt and fair trial of their cases and the complete adjustment of their controversies. The courts are not meant to be vehicles for delay in the full and final settlement of the rights of the litigants. This court will patiently hear all real controversies, and endeavor to decide all contested matters in accordance with law and in equal justice. Plowever, we cannot approve any proceeding in this court having only in view delay in the termination of a case and the enforcement of the adjudicated rights of the party thereto.
Because the appeal was taken merely for delay, the motion is sustained, and the appeal dismissed.

Dismissed.